Per Curiam. The appellants have filed a motion asking that they be given an open ended waiver of the page limitation on the argument portion of their brief. We decline to grant such a motion.  Before we grant a waiver of the page limitation, we must be satisfied that the party asking the waiver has made a good faith effort to write the argument in the allotted number of pages. It is only when such a good faith effort has been made, but with unsuccessful results, that we will grant a waiver, and that waiver will be only for the specific number of pages which we are convinced are necessary to complete the argument. We do not grant open ended waivers of page limitations. Motion denied. Purtle, J., not participating.